Citation Nr: 1448003	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-12 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for headaches, to include cluster headaches and migraines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1997 until October 2000; from June 2006 until August 2007; and from June 2008 until June 2009. The Veteran served in Iraq from August 2008 until May 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  This matter was remanded in October 2012 by the Board for an additional medical opinion and further development. A review of the record shows that the RO has complied with all remand instructions by affording the Veteran another VA examination in December 2012 and issuing a supplemental statement of the case. 


FINDING OF FACT

The Veteran's headaches, to include cluster headaches and migraines are related to active service.


CONCLUSION OF LAW

The criteria for service connection for headaches, to include cluster headaches and migraines have been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002 & Supp 2012); 38 C.F.R. § 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in January 2011.

VA has a duty to assist the Veteran in the development of this claim. The claims file includes VA medical records, private medical records, witness statements, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to this claim. Essentially, all available evidence that could substantiate this claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

An essential element of a claim for service connection is evidence of a current disability. The claims folder reveals that the Veteran has been diagnosed with cluster headaches. (See November 2001 and December 2010 private medical records.). Based on the medical evidence provided, the Board finds that the Veteran has met an essential element of having a disability for VA purposes. 

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. Here, the Veteran contends that while on active duty he started to have frequent headaches. The claims file reflects that the Veteran did experience headaches and was subsequently diagnosed with migraines while on active duty. (See August 1999 screening note of acute medical care and August 1999 consultation sheet). The Board finds that the above evidence is consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2002). As such, the Board finds that an element of a service connection claim, injury in service, has been met (i.e. migraines).

Generally, a third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. In a December 2012 VA medical examination note, the physician opined that the Veteran's headache condition is less likely than not due to or aggravated by any of his years in the military. The physician explained that while the pathophysiology of cluster headaches is unknown, it has been suggested that it is a neurological disorder involving the hypothalamus. The physician further explained that current research has not shown a relation between cluster headaches and environmental toxins. Lastly the physician notes there is a lack of documentation for medical visits throughout the years. 

The Board finds the December 2012 VA medical opinion to be of little probative value. While the physician suggests that cluster headaches are related to a neurological disorder involving the hypothalamus; the claims file does not reflect nor does the physician assert that the Veteran has an abnormality in regard to his hypothalamus. Furthermore, due to their unavailability at the time of the examination, the physician's opinion did not consider the Veteran's treatment records from October 1997 until October 2000. The physician's opinion was based on the evidence in the claims folder at the time of the examination, which reflected that the Veteran's cluster headaches began in 2001, a period in which the Veteran was not on active military service. 

In March 2013, the Veteran submitted medical treatment records which reflect that his cluster headaches began while on active service. The earliest evidence of headaches is in 1999. (See August 1999 screening note of acute medical care).
The claims file reflects that during the onset of the Veteran's headaches, he experienced strong pressure behind his eyes. Again, in a December 2010 office visit, the Veteran is noted to experience intense pain around the eye during his cluster headaches. The claims folder reflects that the Veteran has continued to experience frequent headaches since service. (See February 2013 and February 2011 spousal statements in support of claim). The Board finds that the medical evidence contemporaneous to the Veteran's active military service, coupled with supporting witness statements are of more probative value than the  December 2012 VA examination note. 

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence, and the credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for headaches, to include cluster headaches and migraines and will resolve reasonable doubt in favor of the Veteran. Accordingly, service connection for headaches, to include cluster headaches and migraines is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for headaches, to include cluster headaches and migraines is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


